 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAMMY THOMAS,                                        Case No.: 16-cv-2211-AJB-JMA
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S IN
13   v.                                                   FORMA PAUPERIS STATUS
14   J. RODRIGUEZ, Correctional Officer,
     and P. COLIO, Correctional Officer,
15
                                      Defendants.
16
17
           Plaintiff Sammy William Thomas, a state prisoner proceeding pro se and in forma
18
     pauperis, filed a civil rights Complaint pursuant to 42 U.S.C. § 1983 on August 29, 2016.
19
     (Doc. No. 1) After a series of motions, Plaintiff filed his Third Amended Complaint
20
     (“TAC”) on October 4, 2017. (Doc. No. 36.) On March 29, 2018, Magistrate Judge Jan M.
21
     Adler issued Reports and Recommendations (“R&R”), recommending that the Court grant
22
     Defendants’ motion to dismiss the TAC for failure to state a claim. (Doc. No. 41.) On June
23
     29, 2018, Plaintiff filed his Objection to the Magistrate Judge’s R&R. (Doc. No. 45.) On
24
     September 4, 2018, the Court adopted the Magistrate Judge’s R&R, overruled Plaintiff’s
25
     objections, and dismissed the action without leave to amend based upon Plaintiff’s failure
26
     to state a claim. (Doc. No. 46.) This occurred only after Plaintiff’s several unsuccessful
27
     attempts to state facts to support a claim.
28
                                                      1

                                                                               16-cv-2211-AJB-JMA
 1         On September 17, 2018, Plaintiff filed a timely notice of appeal. (Doc. No. 48.)
 2   Subsequently, the Ninth Circuit has referred the matter to this Court for the limited purpose
 3   of determining whether Plaintiff’s in forma pauperis status should continue or whether the
 4   appeal is frivolous or taken in bad faith. (Doc. No. 51.)
 5         Under 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
 6   the trial court certifies in writing that it is not taken in good faith.” An appeal is in “good
 7   faith” where it seeks review of any issue that is “non-frivolous.” Hooker v. American
 8   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). An action is frivolous where it has “no
 9   arguable basis in fact or law.” O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990)
10   (quoting Marino v. Vasquez, 812 F.2d 499, 508 (9th Cir. 1987)).
11         Here, there is no arguable basis in fact or law for this appeal. Thus, the appeal is
12   frivolous. Consequently, the Court certifies that Plaintiff’s appeal is not taken in good, and
13   therefore, Plaintiff’s in forma pauperis status should not be continued for purposes of this
14   appeal. Accordingly, the Court hereby revokes Plaintiff’s in forma pauperis status. Should
15   Plaintiff wish to pursue an appeal, he must pay the requisite filing fee.
16         In accordance with the Ninth Circuit’s referral notice, the Clerk of the Court shall
17   forward a copy of this Order to the Ninth Circuit and the parties. (Doc. No. 51.)
18   IT IS SO ORDERED.
19   Dated: October 5, 2018
20
21
22
23
24
25
26
27
28
                                                    2

                                                                                  16-cv-2211-AJB-JMA
